          Case 1:19-cv-03149-KBJ Document 13 Filed 03/25/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CARTER PAGE,
                Plaintiff,

                v.                                        Case No. 1:19-CV-03149-KBJ

 U.S. DEPARTMENT OF JUSTICE,
                Defendant.


                         UNOPPOSED MOTION TO EXTEND TIME

       Pursuant to Fed. R. Civ. P. 6(b)(1)(A), plaintiff Carter Page, by and through the undersigned

counsel, respectfully requests that the Court extend the time for Dr. Page to respond to the United

States Department of Justice’s Partial Motion to Dismiss and for Partial Summary Judgment (ECF 9,

“Motion”) by sixty days, to and including May 30, 2020.

      1. Plaintiff, then self-represented, filed this action on October 21, 2019. ECF 1. The

          government filed its Motion on December 23, 2019. ECF 9.

      2. On January 31, 2020, Dr. Page requested an extension of time to respond to the Motion.

          ECF 11. By Order of February 4, 2020, the Court extended the time for Dr. Page to

          respond to March 31, 2020.

      3. Thereafter, Dr. Page engaged the undersigned counsel. Counsel is currently reviewing

          the case and is engaging in settlement discussions with the government.

      4. A sixty-day extension will provide the parties with time to pursue settlement, and also

          provide Dr. Page’s counsel with adequate time to determine an appropriate strategy for

          the case and to respond to the Motion.

      5. An extension is further necessary in light of the challenges posed by the COVID-19
         Case 1:19-cv-03149-KBJ Document 13 Filed 03/25/20 Page 2 of 3



          pandemic. See, e.g., In re: Court Operations in Exigent Circumstances Created by the

          COVID-19 Pandemic, Standing Order No. 20-9 (D.D.C. Mar. 16, 2020).

      6. Good cause exists to grant this request.

      7. This motion is not made for purposes of delay.

      8. Counsel for Dr. Page contacted counsel for the government, who indicated that the

          government does not oppose this motion.

       WHEREFORE, Dr. Page respectfully requests that the Court extend the time for him to

respond to the government’s Motion by sixty days, to and including May 30, 2020.


Dated: March 25, 2020                               /s/ Thomas M. Buchanan
                                                    Thomas M. Buchanan (D.C. Bar # 337907)
                                                    WINSTON & STRAWN LLP
                                                    1901 L Street NW
                                                    Washington, DC 20036
                                                    Tel: (202) 282-5787
                                                    Fax: (202) 282-5100
                                                    Email: tbuchana@winston.com

                                                    Counsel for Plaintiff




                                                2
          Case 1:19-cv-03149-KBJ Document 13 Filed 03/25/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 25, 2020, the foregoing motion was electronically filed and

served on all counsel of record through the Court’s CM/ECF system, in accordance with the

Court’s electronic case filing policies and procedures.

                                                     /s/ Thomas M. Buchanan
                                                     Thomas M. Buchanan
                                                     Counsel for Plaintiff
